Citation Nr: 1207701	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  08-20 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a varicose vein disorder of the left leg, to include numbness. 

2.  Entitlement to an initial rating in excess of 10 percent for a bilateral ankle disability. 

3.  Entitlement to an initial rating in excess of 10 percent for bronchial asthma prior to July 6, 2010, and in excess of 30 percent thereafter. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to June 1988, from February 1992 to June 1992, and from January 1998 to March 2007. 

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a September 2007 rating decision, the RO, in pertinent part, denied service connection for a varicose vein disorder of the left leg, to include numbness; granted service connection for a bilateral ankle disability and assigned 10 percent evaluations for each side effective April 1, 2007; and granted service connection for bronchial asthma and assigned a noncompensable evaluation effective April 1, 2007.  The Veteran appealed the denial of service connection and for higher initial ratings.

In an April 2008 rating decision, the RO increased the disability evaluation for  bronchial asthma to 10 percent disabling, effective April 1, 2007.  In July 2010, the RO increased the evaluation for bronchial asthma to 30 percent disabling effective July 6, 2010.  The Veteran has continued his appeal for higher initial ratings.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In May 2011, the Board remanded the case for additional development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The United States Court of Appeals for Veterans Claims (Court) held that when the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a May 2011 remand, the Board noted that a July 2010-issued supplemental statement of the case (SSOC) had been incorrectly addressed and subsequently returned to the RO as undeliverable.  The Board's remand action paragraph stated:

1.  Using the correct address, resend the July 2010 supplemental statement of the case to the Veteran.  All efforts to send this evidence must be noted in the claims folder. 

Since that time, the RO has issued a new SSOC dated in October 2011.  While this new SSOC considers all evidence submitted since the prior SSOC, there is no indication or evidence in the claims folders that any attempt has been made to resend the July 2010 SSOC to the Veteran.  Thus, the AMC has not complied with the Board's prior Remand instruction.  For this reason, another remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Using the correct address, resend the July 2010 SSOC to the Veteran.  All efforts to send this evidence must be noted in the claims folder. 

2.  Following the above, the AMC should review all relevant evidence and re-adjudicate the claims.  If the desired benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


